Citation Nr: 0920387	
Decision Date: 06/01/09    Archive Date: 06/09/09	

DOCKET NO.  04-01 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
osteoarthritis. 

2.  Entitlement to service connection for beriberi. 

3.  Entitlement to service connection for malnutrition. 

4.  Entitlement to an increased rating for arteriosclerotic 
heart disease, initially evaluated as 30 percent disabling 
prior to March 13, 2007, and as 60 percent disabling 
thereafter. 

5.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to July 
1942, and from August to September 1945.  He was a prisoner-
of-war (POW) of the Japanese Government from April 10th to 
July 16, 1942.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2002, January 2003, and July 2007 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Philippines.

In a rating decision of July 2007, the RO granted service 
connection for peripheral neuropathy of the bilateral upper 
and lower extremities.  Moreover, in a subsequent rating 
decision of November 2008, the RO granted service connection 
for the residuals of a shrapnel wound to the left shoulder 
(with injury to Muscle Group III and an accompanying scar).  
Accordingly, those issues, which were formerly on appeal, are 
no longer before the Board.

Good or sufficient cause having been shown, the Veteran's 
appeal has been advanced on the Board's docket pursuant to 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2008).

Finally, this case was previously before the Board in July 
2007, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.


FINDINGS OF FACT

1.  The Veteran was confined as a prisoner of war.

2.  A current diagnosis of posttraumatic osteoarthritis is 
not of record.

3.  The medical evidence does not show that the Veteran has 
beriberi.

4.  The medical evidence does not show that the Veteran has 
malnutrition or any residuals resulting therefrom.

5.  Prior to March 13, 2007, the Veteran's service-connected 
arteriosclerotic heart disease was predominantly 
characterized by a workload of greater than 5 METs but not 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.

6.  The Veteran's service-connected arteriosclerotic heart 
disease is currently productive of no more than one episode 
of acute congestive heart failure in the past year, or a 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
from 30 to 50 percent. 

7.  The Veteran's service-connected posttraumatic stress 
disorder is currently productive of no more than occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, or recent events).  


CONCLUSIONS OF LAW

1.  Posttraumatic osteoarthritis was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Beriberi was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Malnutrition was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  The criteria for an initial evaluation in excess of 30 
percent for arteriosclerotic heart disease prior to March 13, 
2007 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104 and Part 4, Code 7005 (2008).

5.  The criteria for a current evaluation in excess of 60 
percent for arteriosclerotic heart disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104 and Part 4, 
Code 7005 (2008).

6.  The criteria for an initial evaluation in excess of 30 
percent for posttraumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 and Part 4, 
Code 9411 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  his multiple contentions, 
including those raised at a July 2003 RO hearing; service 
administrative records; VA and private treatment records and 
examination reports; and various statements from the 
Veteran's private physicians.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks service connection for 
posttraumatic osteoarthritis, as well as for beriberi and 
malnutrition.  In pertinent part, it is contended that all of 
the aforementioned disabilities had their origin during the 
Veteran's period of active military service, and, 
specifically, during his period of confinement as a prisoner-
of-war.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, and osteoarthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Finally, where a Veteran is a former prisoner-of-war, and 
posttraumatic osteoarthritis becomes manifest to a degree of 
10 percent any time after such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
In the case of a former prisoner-of-war who was detained or 
interned for not less than 30 days, and where beriberi and/or 
malnutrition becomes manifest to a degree of 10 percent any 
time after such service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  Both 
of these presumptions are rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

At the outset, the Board acknowledges that the Veteran was 
confined as a POW, and that his period of confinement lasted 
more than 30 days.  Thus, posttraumatic osteoarthritis, 
beriberi and malnutrition shall presumed to have been 
incurred in service when they become manifest to a degree of 
10 percent at any time after service.  Nonetheless, in this 
case, the criteria set forth in 38 U.S.C.A. § 1112(b) and 
38 C.F.R. § 3.309(c) are not met.  The medical evidence does 
not establish that the Veteran has posttraumatic 
osteoarthritis, beriberi or malnutrition.  

Following a VA general medical examination in April 2008, 
which examination, it should be noted, involved a full review 
of the Veteran's claims folder and medical records, it was 
noted that the examination in question revealed no evidence 
of posttraumatic osteoarthritis, or of beriberi, or 
malnutrition.  Significantly, during the course of that 
examination, the Veteran gave no history of fever, chills, 
malaise, or night sweats.  His weight was 136 pounds, and his 
height 61 inches.  Further noted was that the Veteran was 
both well developed and ambulatory, with a gastrointestinal 
examination which was normal but for the presence of a right 
inguinal hernia.

The Board observes that, following a VA medical examination 
in October 2008, which examination, once again, involved a 
full review of the Veteran's claims folder and medical 
records, it was noted that, while the Veteran did, in fact, 
suffer from degenerative osteoarthritis of the cervical 
spine, radiographic studies of the spine had shown no 
evidence of previous trauma/fracture, or any dislocation.  
Moreover, the Veteran's medical history did not document any 
trauma to the cervical spine.  Under the circumstances, the 
examiner was of the opinion that the Veteran's case was not 
one of posttraumatic arthritis of the cervical spine.

Additionally, in the present case, the requirements for 
service connection as set forth in the provisions of 
38 U.S.C.A. § 1110, 1112(a) and 38 C.F.R. § 3.303, 3.309(a) 
have not been not met.  Neither the available service 
treatment reports nor the post service medical reports 
establish the presence of malnutrition or beriberi.  In order 
to establish entitlement to service connection, there must be 
evidence of disease or injury in service and a present 
disability which is attributable to such disease or injury.  
Where there is no evidence of, or allegation of, current 
disability associated with events in service, the claim must 
be denied.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Further, there is no competent and credible evidence of 
record etiologically relating the Veteran's arthritis of the 
cervical spine to service or any event of service.  Rather, 
the available service medical and/or administrative records 
show no evidence of a cervical injury or arthritis.  The 
earliest clinical indication of the presence of arthritis of 
any kind is revealed by a private medical record dated in 
January 2002, almost 60 years following the Veteran's 
discharge from service, at which time there was noted 
radiographic evidence of osteoarthritis of the cervical 
spine.  Significantly, at no time has such arthritis been 
attributed to the Veteran's period of active military 
service, including his confinement as a prisoner of war.  
Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's arthritis with any 
incident or incidents of his period of active military 
service.  Accordingly, service connection for that disability 
must be denied.

In reaching this determination, the Board is cognizant of the 
Veteran's assertions regarding the nature and etiology of the 
disabilities at issue.  Moreover, the Board acknowledges 
that, as an obstetrician/gynecologist, the Veteran has a 
certain medical expertise.  Nonetheless, the Board is of the 
opinion that the Veteran's assertions are of no probative 
value.  See Black v. Brown, 10 Vet. App. 279 (1997); Goss v. 
Brown, 9 Vet. App. 109 (1996); see also Williams v. Brown, 4 
Vet. App. 270, 273 (1993) (nurse's statement may constitute 
competent medical evidence where the nurse has specialized 
knowledge regarding the area of medicine, or participated in 
treatment).  Significantly, a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, or based upon undocumented historical reports.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, an 
opinion may be reduced in probative value even where the 
statement comes from someone with medical training where the 
medical issue requires special knowledge.  While the Board 
does not doubt the qualifications of the Veteran, there is no 
adequate foundation in the record to establish that he has 
the special knowledge required to provide a competent opinion 
as to whether he has any of the above-claimed disorders.  
Moreover, with all due respect to the Veteran, the objective 
medical evidence is negative in this regard.  Accordingly, 
the Veteran's opinion/assertions are of little or no 
probative weight in this case.  

The Board acknowledges that, during the course of the current 
appeal, a number of private physicians have offered their 
opinions regarding the history of the Veteran's various 
disabilities.  However, those statements have clearly been 
based solely upon history provided by the Veteran.  See 
LeShore, supra.  Significantly, the weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, or based on an examination 
of limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993); see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

As previously noted, in order to establish entitlement to 
service connection, there must, at a minimum, be evidence of 
present disability which is attributable to an inservice 
disease or injury.  Where there is no evidence of current 
disability associated with events in service, however, the 
claim must be denied.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  There is no evidence of malnutrition or 
beriberi, and the competent and credible evidence establishes 
that the Veteran's arthritis did not have its onset in 
service, manifest to a compensable degree within a year after 
service, or result from service or any event of service.  

The preponderance of the evidence weighs against the 
Veteran's claims and the benefit-of-the-doubt doctrine is not 
applicable.

Increased Evaluations

Turning to the issue of increased evaluations for the 
Veteran's service-connected arteriosclerotic heart disease 
and posttraumatic stress disorder, the Board notes that 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).

Where there is a questions as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Moreover, while the Board must consider the Veteran's medical 
history as required by various provisions under 38 C.F.R. 
Part 4, including Section 4.2 [see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of November 2002, 
service connection and a 30 percent evaluation was granted 
for posttraumatic stress disorder, effective from January 31, 
2002, the date of receipt of the Veteran's original claim for 
service connection.  In a subsequent rating decision of 
January 2003, the RO granted service connection (and a 30 
percent evaluation) for arteriosclerotic heart disease, once 
again effective from January 31, 2002.  The Veteran voiced 
his disagreement with both of the aforementioned 
determinations, with the result that, in a rating decision of 
July 2007, the Veteran's previous 30 percent evaluation for 
service-connected arteriosclerotic heart disease was 
increased to 60 percent, effective March 13, 2007, the date 
of receipt of a claim (with accompanying medical evidence) 
for a total disability rating based upon individual 
unemployability.  The current appeal ensued.

Arteriosclerotic heart disease

Regarding the Veteran's claim for an increased evaluation for 
service-connected arteriosclerotic heart disease, the Board 
notes that, at the time of a VA cardiovascular examination in 
early October 2002, the Veteran denied the presence of chest 
pain, and similarly denied any problems with dizziness, 
syncope, orthopnea, or edema.  According to the Veteran, he 
was able to walk approximately 500 meters every morning, and 
to climb stairs.  Moreover, at the time of examination, more 
than light manual labor was feasible.

On physical examination, the Veteran exhibited clear breath 
sounds, with a normal heart rate and rhythm, and no murmur.  
Following electrocardiographic and echocardiographic 
examination, the Veteran received a diagnosis of 
atherosclerotic heart disease, with a left anterior 
hemiblock, and dilated left ventricle with segmental wall 
motion abnormality, and an ejection fraction of 74 percent.  
At the time of examination, the Veteran's cardiac capacity 
was described as 4 METs, with 1 MET (metabolic equivalent) 
being the energy cost of standing quietly at rest, 
(representing an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minutes); See 38 C.F.R. § 4.104 
Note (2) (2008).

During the course of a subsequent VA medical examination in 
November 2002, the Veteran denied any problems with chest 
pain or shortness of breath.  While according to the Veteran, 
he experienced some fatigue, he was nonetheless able to 
perform brisk walking for a period of 30 minutes, which he 
did on a daily basis.  Reportedly, at two kilometers, the 
Veteran often felt his heart beating faster.  However, he 
experienced no problems with dizziness or syncope.  Nor was 
there any evidence of hospitalization for a heart problem.  

On physical examination, resting oximetry on room air was 97 
percent.  The Veteran's chest was symmetrical, with no 
evidence of any retraction.  His heart displayed a normal 
rate and rhythm, and there was no evidence of any edema of 
the extremities.  The pertinent diagnosis noted at the time 
of examination was arteriosclerotic heart disease, with an 
incomplete right bundle branch block and left anterior 
hemiblock, no evidence of failure, and a cardiac capacity of 
6 METs.

In January 2004, an additional VA medical examination was 
accomplished.  At the time of examination, the Veteran 
complained of an "on and off" pricking chest pain, which 
occurred, on average, three times per week, and which was 
sometimes accompanied by shortness of breath, dizziness, easy 
fatigability, and exertional dyspnea.  However, the Veteran 
had undergone no recent hospitalizations for his heart 
problems.  Nor did he experience any difficulties with 
syncope.  According to the Veteran, he was able to walk 100 
meters, and could climb stairs to the second floor, though 
with exertional dyspnea which forced him to stop prior to 
continuing.  

On physical examination, the Veteran's heart displayed an 
occasional irregularity and rhythm, though with no evidence 
of any murmurs.  Further examination showed no evidence of 
any orthopnea, nor was there any evidence of pedal edema or 
cyanosis.  At the time of examination, the Veteran displayed 
"fairly strong" radial and femoral pulses.  The pertinent 
diagnosis noted was arteriosclerotic heart disease, NIF, 
Class II-B, with a cardiac function of from 5 to 6 METs, and 
an ejection fraction of 75 percent.  Electrocardiographic 
examination was consistent with occasional PAC's, as well as 
an intermittent right bundle branch block, left anterior 
hemiblock, and interventricular septal hypertrophy, though 
with a normal left ventricular cavity and good systolic 
function.

On March 13, 2007, there was received the Veteran's 
application (with various accompanying cardiovascular data) 
for a total disability rating based upon individual 
unemployability.  

On subsequent VA cardiovascular examination in April 2007, 
the Veteran denied any history of myocardial infarction or 
congestive heart disease.  On physical examination, the 
Veteran was ambulatory with a medium build, and no evidence 
of cardiac distress.  Cardiac evaluation showed an absence of 
jugular venous distension, with a regular heart rhythm and no 
evidence of any murmur, click, or pericardial rub.  At the 
time of examination, an estimate of the Veteran's level of 
activity resulting in dyspnea, angina, dizziness, or syncope 
was reported as "more than 3 up to 5" (METs).  No congestive 
heart failure was in evidence, nor had there been evidence of 
more than one episode of acute congestive heart failure in 
the past year.  Testing for left ventricular dysfunction was 
accomplished, which revealed an ejection fraction of greater 
than 50 percent.  According to the examiner, the Veteran's 
heart was mildly enlarged.  The pertinent diagnosis noted was 
arteriosclerotic heart disease.

As of the time of a recent VA cardiovascular examination in 
May 2008, which examination, it should be noted, involved a 
full review of the Veteran's claims folder and medical 
records, the Veteran gave a history "on and off" chest pain, 
with accompanying shortness of breath precipitated by 
exertion.  However, he denied any history of myocardial 
infarction or congestive heart disease.  Similarly denied was 
any history of syncope, though the Veteran did give a history 
of angina and dyspnea on moderate exertion.  

On physical examination, the Veteran was not in any 
cardiorespiratory distress.  His pulse was 80 beats per 
minute, and there was no evidence of any jugular venous 
distension.  The Veteran's heart sounds were present, and his 
heart displayed a regular rhythm with no evidence of any 
murmur, click, or pericardial rub.  An estimate of the level 
of activity resulting in dyspnea, angina, dizziness, or 
syncope was once again described as more than 3 up to 5 
(METs).  Significantly, during the course of the examination, 
it was noted that the Veteran could still "do gardening."  
Tests of left ventricular dysfunction showed an ejection 
fraction of greater than 50 percent, and the Veteran's heart, 
while larger than normal, was only mildly enlarged. 

Pursuant to applicable law and regulation, a 30 percent 
evaluation for arteriosclerotic heart disease (coronary 
artery disease) is warranted where there is evidence of a 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation, under those same laws and regulations, requires 
evidence of more than one episode of acute congestive heart 
failure in the past year, or a workload of greater than 3 
METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent evaluation requires demonstrated evidence of 
chronic congestive heart failure, or a workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104 and Part 
4, Code 7005 (2008).

Based on the aforementioned, it is clear that, prior to March 
13, 2007, the Veteran's service-connected arteriosclerotic 
heart disease was no more than 30 percent disabling.  
Significantly, prior to that time, the Veteran's metabolic 
equivalency function was predominantly in the range from 5 to 
6.  Moreover, his ejection fraction was reported as 74/75 
percent.  Not until the time of a VA medical examination in 
April 2007 did the Veteran exhibit a metabolic equivalency 
function of "greater than 3 up to 5" METs requisite to the 
assignment of a 60 percent evaluation.  Significantly, that 
60 percent evaluation was assigned effective from March 13, 
2007, the date of receipt of the Veteran's claim (with 
accompany cardiovascular data) for a total disability rating 
based on individual unemployability.  In any case, at no time 
during the course of the Veteran's current appeal has he 
exhibited any evidence of congestive heart failure, or a 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope sufficient to warrant the 
assignment of a 100 percent evaluation.  Nor is there any 
evidence of an ejection fraction of less than 30 percent 
requisite to the assignment of such a disability evaluation.  
Under the circumstances, the Veteran's claim for increase 
must be denied.

Posttraumatic stress disorder

Turning to the issue of an initial evaluation in excess of 30 
percent for service-connected posttraumatic stress disorder, 
the Board notes that, in correspondence of late May 2002, one 
of the Veteran's private physicians wrote that he had 
examined the Veteran in early January of 2002, and that, 
based on that examination, the Veteran suffered from 
"nightmares and recurrent dreams" regarding certain events 
while a prisoner-of-war.  Reportedly, the Veteran's responses 
involved intense fear and hopelessness, as well as episodes 
of feeling as if the traumatic event was reoccurring.  
According to the private physician, during the course of the 
psychiatric interview, the Veteran attempted to avoid 
thoughts associated with his previous trauma, and similarly 
evaded questions which would lead to descriptions of the 
trauma.  Also noted were problems with initiating and 
maintaining sleep due to "nightmares of the war," as well as 
outbursts of anger and an exaggerated startle response.

Following a VA Social Work Survey conducted as part of a POW 
protocol examination in October 2002, the Veteran was 
described as "productive," and a "good provider."  Also noted 
was that the Veteran had been able to cope with his health 
problems through proper medication and medical treatment.  
According to the evaluating social worker, the Veteran was 
"well adjusted" in his family and environment.

During the course of a VA POW protocol examination in October 
2002, it was noted that the Veteran was a "death march 
survivor" who had begun to have nightmares and flashbacks 
while incarcerated as a prisoner-of-war.  The Veteran was 
described as fairly kempt, with noted psychomotor 
retardation.  However, his speech production was clear and 
easy to comprehend.  While the Veteran's mood was somewhat 
depressed, his affect was appropriate.  According to the 
Veteran, he experienced difficulty sleeping, and had been 
experiencing a number of crying spells.  Also noted were 
problems with nightmares and flashbacks.  When questioned, 
the Veteran denied hallucinations or other forms of thought 
disturbance.  Moreover, he was alert and well oriented, with 
a memory which was intact, and judgment described as fair.  
Noted at the time of examination was that the Veteran showed 
limited insight into his problems.  The pertinent diagnosis 
noted was posttraumatic stress disorder, with a Global 
Assessment of Functioning Score of 50.

In correspondence of mid-May 2003, one of the Veteran's 
private physicians wrote that he had examined the Veteran, 
during the course of which examination the Veteran complained 
of nightmares and recurring dreams, as well as a 
reexperiencing of prior traumatic events accompanied by fear 
and helplessness.  

At the time of a subsequent VA psychiatric examination in 
April 2007, the Veteran described a "good interpersonal 
relationship" with his wife, who had died approximately two 
years earlier.  According to the Veteran, he also had "good 
interpersonal relationships" with all of his children and 
grandchildren.

On mental status examination, the Veteran was clean and 
neatly groomed, and appropriately dressed.  His speech was 
spontaneous, clear, and coherent, and there was no evidence 
of any unusual psychomotor activity.  At the time of 
examination, the Veteran's affect was normal and his mood 
euthymic.  The Veteran's attention span was intact, and he 
was able to perform serial 7's, though with a mistake due to 
an erratic response.  Also noted was that the veteran was to 
spell the word America forward, but with two mistakes 
backward.  The Veteran was alert and well oriented, with 
thought processes and content which were unremarkable.  There 
was no evidence of any delusions, and the Veteran understood 
the outcome of his behavior.  Further examination revealed 
some evidence of sleep impairment, with the Veteran 
complaining of early waking insomnia due to his nightmares.  
There was no evidence of any inappropriate or 
obsessive/ritualistic behavior, and the Veteran denied 
problems with panic attacks.  Similarly denied were any 
difficulties with homicidal or suicidal thoughts.  The 
Veteran's recent and remote memories were described as mildly 
impaired, while his immediate memory was moderately impaired.  
The pertinent diagnosis noted was chronic posttraumatic 
stress disorder, with a Global Assessment of Functioning 
Score of 60, representative of moderate difficulty in social 
functioning.  According to the examiner, the Veteran's 
posttraumatic stress disorder was "mild," though he was still 
prone to episodes of irritability and angry outbursts, as 
well as an exaggerated startle response which mildly affected 
his functional state and quality of life.

As of the time of a recent VA psychiatric examination in 
April 2008, which examination, it should be noted, involved a 
full review of the Veteran's medical records and claims 
folder, the Veteran described panic attacks which occurred on 
average two to three times per month.  However, he denied 
both suicidal and homicidal thoughts.  The Veteran's impulse 
control was described as good, with no episodes of violence.  
In fact, during the course of the examination, the Veteran 
was very passive and "less reactionary."  Once again, the 
Veteran's recent and remote memories were described as mildly 
impaired, while his immediate memory was moderately impaired.  
The pertinent diagnosis noted was chronic posttraumatic 
stress disorder, with a Global Assessment of Functioning 
Score of 60.

Pursuant to applicable law and regulation, a 30 percent 
evaluation for service-connected posttraumatic stress 
disorder contemplates the presence of occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and/or mild memory loss (such as forgetting 
names, directions, or recent events).  A 50 percent 
evaluation, under those same laws and regulations, requires 
demonstrated evidence of occupational and social impairment, 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumloculatory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130 and Part 4, Code 
9411 (2008).

Based on the aforementioned, it is clear that the 30 percent 
evaluation currently in effect for the Veteran's service-
connected posttraumatic stress disorder is appropriate, and 
that an increased rating is not warranted.  In point of fact, 
the Veteran's posttraumatic stress disorder has recently been 
described as no more than mild.  While it is true that panic 
attacks are something of a problem for the Veteran, he 
experiences those "attacks" no more than two to three times 
per month.  Moreover, with the exception of the Veteran's 
immediate memory (which is "moderately" impaired), his recent 
and remote memories are only mildly impaired.  In any case, 
at no point during the course of the current appeal has the 
Veteran exhibited the flattened affect; circumstantial, 
circumloculatory or stereotyped speech; or impaired judgment 
requisite to the assignment of an increased rating.  
According to the Veteran, he also had "good interpersonal 
relationships" with all of his children and grandchildren.  

The Board acknowledges the Veteran's GAF scores as well.  
According to the pertinent sections of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 61 to 70 indicates the examinee has 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).  Although a GAF score of 50, indicating serious 
impairment was noted in 2002, the Veteran's symptoms, by 
history and currently, demonstrate no more than mild to 
moderate impairment.  In 2007 and 2008, GAF scores of 60, 
indicating moderate symptoms, were recorded.  

Under the circumstances, an initial evaluation in excess of 
30 percent for service-connected posttraumatic stress 
disorder is not warranted.

Extraschedular Consideration

In reaching this determination, the Board has given due 
consideration to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2008) governing the requirements for an extraschedular 
evaluation.  However, to date, there exists no evidence that, 
due exclusively to the Veteran's service-connected 
arteriosclerotic heart disease or posttraumatic stress 
disorder, he has experienced the marked interference with 
employment and/or frequent periods of hospitalization 
necessary to render impractical the application of the 
regular schedular standards, thereby necessitating referral 
to the Director, VA Compensation and Pension Service.  In 
point of fact, the Veteran has been retired for a number of 
years, and has not, based on the evidence of record, been 
hospitalized for either his arteriosclerotic heart disease or 
posttraumatic stress disorder.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pellegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating which 
would not be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores at 
5-6.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in February 
2002, March 2004, July 2007, and November 2008.  In those 
letters, VA informed the Veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  It is noted that in the above-referenced VCAA 
letters, except in 2002, the Veteran was advised that, in 
order to substantiate his claims for increased ratings, he 
needed to show that his service-connected disability or 
disabilities had undergone an increase in severity.  To the 
extent there existed any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not effect the essential fairness of the adjudicatory 
process.  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Moreover, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  
Significantly, while in correspondence of July 2007, it was 
requested that the Veteran submit additional information, to 
wit, the dates of medical treatment during service, 
statements from persons who knew him while he was in service 
and knew of any disability he had while on active duty, 
records and statements from service medical personnel, 
employment physical examinations, medical evidence from 
hospitals, clinics and private physicians, pharmacy 
prescription records, and insurance examination reports, the 
Veteran failed to respond to this request for information.

In any event, for the increased rating claims, where, as 
here, service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Veteran bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained available 
service treatment and administrative records, as well as both 
VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for posttraumatic osteoarthritis is 
denied.

Service connection for beriberi is denied.

Service connection for malnutrition is denied.

An initial evaluation in excess of 30 percent for 
arteriosclerotic heart disease prior to March 13, 2007 is 
denied.

A current evaluation in excess of 60 percent for 
arteriosclerotic heart disease is denied.

An initial evaluation in excess of 30 percent for 
posttraumatic stress disorder is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


